t

MEMO. ENDORSED

re

'48-cv-10158- t43. Filed 04/30/20 Page 1 of 2
CBRE TT SCIIDIEA NER BEclnent 42 ‘Fled od/g0z0 Page 1 of 2

   

Chemin
STATE OF NEw York
OFFICE OF THE ATTORNEY GENERAL
LETITIA JAMES DIVISION OF REGIONAL OFFICES
ATTORNEY GENERAL

WESTCHESTER REGIONAL OFFICE

(914) 422-8755

April 30, 2020

Honorable Nelson S. Roman
United States District Judge
Southern District of New York
300 Quarropas Street

White Plains, New York 10601

Re: Brandon vy. Alam, 18-CV-10158 (NSR)

Dear Judge Roman:

This Office represents defendant Doctor Tasbirul Alam in the above —captioned pro se matter. I write to
respectfully request an extension of time for the defendant to file

their motion for summary judgement from Mav
6, 2020 to June 12, 2020.

The reason for this request is that due to the current world he

for an extended period of time. I was still working remotely; however, I was unable to enter our physical office
space for any reason. The files for this case are voluminous and are in my office and therefore have been
unreachable. I was only recently granted permission to enter the office for the limited purpose of retrieving the
files. I am hoping to be able to arrange to go and get all of the documents and the files soon. Additionally, the

pandemic has caused substantial changes in my schedule and over all responsibilities which has also made it
difficult to meet the previously set deadline.

alth crisis my office was completely closed

I appreciate the Court’s courtesy and understanding during this difficult time and I thank you in advance

for even considering this request. This is the first request for an extension of time to file the motion for summary
judgment.

 

 

 

 

 

 

eT] By:
USDC SDNY
DOCUMENT
ELECTRONICALLY FILED 44 South Broadway
DOC & White Plains, NY 10601
DATE FILED: “30202 (914) 422-8755

 

 

 

_

44 SOUTH BROADWAY, WHITE PLAINS, NY 10601 @ PHONE (914) 422-8755 @ FAx (914) 422-8706 @ WWW.AG.NY.GOV
a
-18-cv- 7 t43 Filed 04/30/20 Page 2 of 2
CEE TOE ORBITER BEkiment 42 His oapcpo Page 2 of 2
Ce VIA ECF:

Chamma K. Brandon

Plaintiff Pro Se

539 Atlantic Avenue

Ste # 170394

Brooklyn, New York 11217
chammakareembrandon@gmail.com

Deft's request for an extension of the briefing schedule is granted
as follows: Deft's moving papers shall be served (not filed) June
12, 2020; Pitf's opposition papers shall be served (not filed) July
13, 2020; and Deft's reply papers shall be served July 28, 2020.
Deft's shall file all motion papers including Pltf's opposition
papers, on July 28, 2020. As long as Judge Roman's Emergency
Rules remain in place, copies shall be delivered to chambers in
electronic form. Clerk of the Court requested to terminate the
motion (doc. 42).

Dated: April 30, 2020 SO ORDERED >>
ae ”

2 .

sd ~~

oe We

aa 2 Fea ao =

f Agee gree
’ furl} _—

Z fe
Netson’S. Roman, U.S.D.J.

 
